104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lewis MORGAN, Plaintiff-Appellant,v.Colon WILLOUGHBY, Wake County District Attorney, in hispersonal and official capacity;  Joshua Tharrington,Assistant Wake County District Attorney, in his personal andofficial capacity;  D.C. Suggs, City of Raleigh PoliceOfficer, in his personal and official capacity;  WakeCounty, North Carolina, Defendants-Appellees.
No. 96-1928.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-96-64-5-BR)
Robert Lewis Morgan, Appellant Pro Se.
Floyd Matthew Lewis, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina;  Dorothy Kibler Woodard, CITY ATTORNEY'S OFFICE, Raleigh, North Carolina;  Michael R. Ferrell, COUNTY ATTORNEY'S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Morgan v. Willoughby, No. CA-96-64-5-BR (E.D.N.C. June 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED